Citation Nr: 0908794	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO. 06-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine, 
effective May 1, 2003 through December 20, 2005.

2. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, 
effective December 21, 2005.

3. Entitlement to an initial compensable rating for 
arthritis of the right knee, status post arthroscopic 
surgery, effective May 1, 2003 through May 22, 2005.

4. Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, status post arthroscopic 
surgery, effective May 23, 2005.

5. Entitlement to an initial compensable rating for 
bilateral hearing loss since May 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in April 2003, after more than twenty-
nine years of active, honorable service.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the RO 
which, in pertinent part, granted entitlement to service 
connection for the following disabilities and assigned the 
indicated ratings, effective May 1, 2003: lumbosacral 
degenerative disc disease, evaluated as 10 percent 
disabling; right knee arthritis, evaluated as 
noncompensable; and left ear hearing loss, evaluated as 
noncompensable.  The RO denied entitlement to service 
connection for right ear hearing loss.  The Veteran 
disagreed with those decisions, and this appeal ensued.

In January 2006, the RO raised the rating for lumbosacral 
degenerative disc disease to 20 percent and the rating for 
right knee arthritis to 10 percent.  Each of those ratings 
became effective December 21, 2005.  Because those ratings 
did not represent a full grant of benefits on appeal, the 
Board has jurisdiction over these claims.

In July 2007, the RO granted entitlement to service 
connection for a right ear hearing loss. With respect to 
the claim of service connection, that decision represented 
a full grant of benefits on appeal. The RO then assigned a 
noncompensable rating for the Veteran's bilateral hearing 
loss, effective May 1, 2003. Because the noncompensable 
rating for bilateral hearing loss did not represent a full 
grant of benefits on appeal with respect to the rating 
claim, the Board has jurisdiction over that issue.

The record raises the issue of entitlement to service 
connection doe coronary artery disease.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1. For the period from May 1, 2003 through December 20, 
2005, the Veteran's degenerative disc disease of the 
lumbosacral spine was manifested by no more than slight 
limitation of motion.

2.  From September 26, 2003 to December 20, 2005, the 
Veteran's lumbosacral degenerative disc disease was not 
manifested by forward thoracolumbar flexion less than 60 
degrees; a combined range of thoracolumbar motion less than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  Since December 21, 2005, lumbosacral degenerative disc 
disease has not been was manifested by a either a severe 
limitation of lumbosacral motion, by a limitation of 
forward thoracolumbar flexion to 30 degrees or less, or by 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.

3. From May 1, 2003 through May 22, 2005, right knee 
"arthritis" was not manifested a limitation of flexion to 
45 degrees, by a limitation of extension to 10 degrees, or 
by objective evidence of pain with radiological evidence of 
arthritis.  

4. Since May 23, 2005, right knee arthritis has been 
manifested by radiological evidence of arthritis with 
painful motion.  

5.  Since May 23, 2005, right knee arthritis has not been 
manifested by a limitation of flexion to 30 degrees, or by 
a limitation of extension to 15 degrees.

6. Since May 1, 2003, bilateral hearing loss has been 
manifested by level VII hearing in the right ear and level 
I hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine, from May 1, 2003 to December 20, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5292, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008). 

2. The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, since 
December 21, 2005, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2008). 

3. The criteria for an initial compensable rating for right 
knee arthritis, from May 1, 2003 through May 22, 2005, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2008). 

4.  The criteria for a 10 percent rating, but not more, for 
right knee arthritis from May 23, 2005, have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).. 

5. The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with respect to the 
Veteran's increased rating claims. The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) spoke only 
to cases of entitlement to an increased rating. There is a 
distinction between initial rating claims and increased 
rating claims. Vazquez-Flores is not for application with 
respect to initial rating claims, because notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard. 

VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims. VA examined the Veteran to 
determine the extent of impairment due to his lumbosacral 
degenerative disease, right knee arthritis, and bilateral 
hearing loss. VA has offered the Veteran an opportunity to 
present testimony in support of his claims; and in April 
2005, the Veteran requested an informal conference with a 
Decision Review Officer. However, he subsequently withdrew 
that request and has not otherwise asked to present 
testimony at a hearing on appeal.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal. There is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of 
the adjudication. Accordingly, the Board will proceed to 
the merits of the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008). The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the initial rating claim was 
filed until a final decision is made.  Fenderson v. West, 
12 Vet. App. 119 (1999) (When service connection is granted 
and an initial rating award is at issue separate ratings 
can be assigned for separate periods from the time service 
connection became effective.). The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Lumbosacral Spine

The Veteran contends that the 10 percent rating, effective 
May 1, 2003 through December 20, 2005, and the 20 percent 
rating, effective December 21, 2005, did not adequately 
reflect the level of impairment caused by his service-
connected back disability. He states that since his 
retirement from service, the disorder has impaired his 
ability to stand or walk for prolonged periods of time or 
to climb stairs, perform heavy lifting, stoop, or bend 
over. Therefore, he maintains that an increased rating is 
warranted for each of the indicated periods of time. 
However, having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims Accordingly, the appeal will be denied. 

An intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method resulted in the higher evaluation. 

A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months. A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5293, 
an incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1). 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes. Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2). 

When the Veteran filed his claim, also potentially 
applicable to rating his low back disability was 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, the diagnostic code 
applicable to rating limitation of lumbar motion. A 10 
percent rating was warranted for slight limitation of the 
lumbar spine, while a 20 percent rating was warranted for 
moderate limitation of motion.  A 40 percent rating was 
assigned for a severe limitation of motion. 

Effective September 26, 2003, VA revised the rating 
schedule with respect to evaluating the Veteran's 
intervertebral disc syndrome.  38 C.F.R. § 4.71a; 
Diagnostic Code 5243.  Under the revised regulations, an 
intervertebral disc syndrome is to be rated in one of two 
ways: either on the basis of the total duration of 
incapacitating episodes noted above or on the basis of the 
general rating formula for diseases and injuries of the 
spine.  

The general rating formula for diseases and injuries of the 
spine is controlling regardless whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less 
or when there is favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

For VA compensation purposes fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. General Rating Formula for Diseases 
and Injuries of the Spine, Note (5). 

Associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated, separately, under an appropriate Diagnostic 
Code. General Rating Formula for Diseases and Injuries of 
the Spine, Note (1). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so. VAOGCPREC 7-2003. In this case, Congress 
did not provide otherwise or permit the Secretary of VA to 
do otherwise. Therefore, Board will therefore evaluate the 
Veteran 's lumbosacral disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change. See 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000. 

VA notified the Veteran of the new regulatory criteria 
during the course of the appeal, and the Veteran and his 
representative submitted additional argument since that 
notice. Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim of entitlement to an 
increase rating for degenerative disc disease of the 
lumbosacral spine.

May 1, 2003 through December 20, 2005

The reports of the Veteran's service retirement examination 
and a June 2003 VA orthopedic examination, show that for 
the period from May 1, 2003 through December 20, 2005, the 
Veteran's low back disability was manifested primarily 
complaints of pain which limited his ability to stand, 
walk, stoop, bend, and lift. 

At the June 2003 VA compensation examination he reported 
taking anti-inflammatory medication for sciatic pain.  On 
examination he walked briskly without the aid of assistive 
devices and could stand and walk on his heels and toes. He 
was able to get on the examining table without difficulty.  
Examination of the lumbosacral spine revealed mild 
tenderness.  Range of motion study revealed forward flexion 
to 80 degrees; extension to 20 degrees, bilateral lateral 
flexion to 25 degrees, and rotation to 25 degrees 
bilaterally.  Although pain reportedly radiated to the 
right lower extremity, and straight leg raising was 
positive at 45 degrees on the right and 85 degrees on the 
left, there was no competent evidence that degenerative 
disc disease was productive of any separately identifiable 
orthopedic or neurologic manifestations, or by bowel and/or 
bladder impairment.  Moreover, there was no competent 
evidence that the disorder was productive of any 
incapacitating episodes as that term is defined by VA.  The 
examination was negative for any evidence of associated 
weakness, atrophy, or neurologic deficits in the lower 
extremities.  Hence, during this term, there was no 
evidence of more than a slight limitation of lumbar motion, 
and no evidence that the Veteran experienced muscle spasm 
or guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Finally, there was no competent evidence of 
heat, discoloration, deformity, flareups, incoordination, 
fatigue, or additional limitation of back motion due to 
pain. 

In sum, for the period from May 1, 2003, through December 
20, 2005, the Veteran's degenerative disc disease of the 
lumbar spine had more nearly reflected the criteria for a 
10 percent disability rating under the former rating 
criteria and the revised rating criteria.  Accordingly, 
that rating is confirmed and continued, and to that extent, 
the appeal is denied.

Since December 21, 2005

The evidence includes the report of a December 21, 2005 VA 
examination and reports of the Veteran's treatment at 
military medical facilities since service.  The VA 
examination revealed that the Veteran continued to complain 
of radiating low back pain which caused a limitation of 
motion and limited his ability to stand, walk, stoop, bend, 
and lift.  He could no longer walk on his heels and toes, 
and he demonstrated mild tenderness and low back spasms.  
However, his posture is normal, and he continued to walk 
briskly without the aid of assistive devices. He was able 
to dress and undress without problems, and was able to get 
on the examining table without difficulty.  Range of motion 
study revealed 45 degrees of flexion, 10 degrees of 
extension, and 20 degrees of bilateral lateral flexion, and 
10 degrees of bilateral rotation.  Although the Veteran's 
total range of low back motion declined to 115 degrees, 
there was no competent evidence of a severe limitation of 
lumbar motion, no evidence of incapacitating episodes, no 
evidence that flexion was limited to 30 degrees or less, 
and no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  

While the Veteran's low back pain reportedly radiates to 
the right lower extremity and while straight leg raising 
was positive at 30 degrees, there were no sensory deficits, 
and deep tendon reflexes were equal.  Indeed, the record 
remains negative for any separately identifiable orthopedic 
or neurologic abnormalities or any bowel or bladder 
impairment.  Finally, there is no competent evidence of 
heat, discoloration, deformity, atrophy, flareups, 
incoordination, fatigue, or additional limitation of back 
motion due to pain. 

In light of the foregoing, the Board concludes that for the 
period since December 21, 2005, the preponderance of the 
evidence is against entitlement to an evaluation in excess 
of the 20 percent assigned by the RO.

The Right Knee

The Veteran contends that the noncompensable rating 
assigned from May 1, 2003 through December 20, 2005, and 
the 10 percent rating, effective December 21, 2005, do not 
adequately reflect the level of impairment caused by his 
service-connected right knee disability. He states that 
since his service retirement, his right knee disability has 
been manifested by pain, crepitus, swelling, and limitation 
of motion. He further states that it impairs his ability to 
stand or walk for prolonged periods of time or to climb 
stairs, perform heavy lifting, stoop, or bend over. 
Therefore, he maintains that an increased rating for his 
service-connected right knee disability is warranted for 
each of the time periods indicated.  While the Board finds 
no basis for a compensable evaluation prior to May 23, 
2005, the Board finds that a 10 percent rating is warranted 
from that date.

Arthritis, substantiated by X-ray findings, is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups. Id. However, the 20 percent and 10 
percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (f).

The RO has rated the Veteran's right knee arthritis in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5262. A 
10 percent rating is warranted for malunion or the tibia 
and fibula with slight knee or ankle disability, while a 20 
percent rating is warranted for moderate knee or ankle 
disability.  Given the fact, however, that the Veteran has 
been diagnosed with right knee arthritis, the Board finds 
that the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 and 5261 are more appropriate.  

As noted above, arthritis is rated based upon the degree of 
any limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion of 
knee is rated in accordance with 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5260 and 5261.  Under these Codes a 
noncompensable rating is warranted when flexion is limited 
to 60 degrees or when extension is limited to 5 degrees.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees. 

With any form of arthritis, painful motion is an important 
factor.  It is the intent of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Finally, under 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 a 
separate 10 percent rating is warranted for slight 
impairment, manifested by recurrent subluxation or lateral 
instability, while a 20 percent rating is warranted for 
moderate impairment. 

The service retirement examination report, and a June 2003 
VA orthopedic examination, show that for the period from 
May 1, 2003 through May 22, 2005, the Veteran's right knee 
disability was manifested primarily complaints of pain 
which limited his ability to stand, walk, stoop, bend, and 
lift. 

At a VA examination in June 2003 the Veteran walked briskly 
without the aid of assistive devices and could stand and 
walk on his heels and toes.  His range of right knee motion 
was from zero degrees of extension to 135 degrees of 
flexion.  Tests of the right knee, including those for 
instability, were negative.  While the examiner diagnosed 
degenerative joint disease, x-ray studies were negative for 
evidence of degenerative joint disease.  Hence, these 
findings provided no basis for a compensable evaluation 
under the aforementioned Diagnostic Codes.

Significantly, however, the record shows that the appellant 
continued to report complaints of right knee pain, and on 
May 23, 2005, x-ray studies showed evidence of medial joint 
compartment narrowing.  While the Veteran did not show a 
compensable limitation of either flexion or extension at 
that time, and while there was no objective evidence of 
subluxation or lateral instability, in light of the 
Lichtenfels doctrine, the Board finds entitlement to a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 from May 23, 2005. 

More recent evidence, including the report of the Veteran's 
December 21, 2005 VA examination and treatment records from 
military medical facilities, dated in February and August 
2006, show that the Veteran's right knee disability 
continues to manifested primarily by complaints of pain 
which limited his ability to stand, walk, stoop, bend, and 
lift. Although he is able to move the knee from zero 
degrees to at least 80 degrees of flexion, there is 
evidence of crepitus and effusion; and X-rays show intra-
articular loose bodies and osteophyte formation. Notably, 
despite the decreased range of motion there is no competent 
evidence that the Veteran's right knee disability is 
manifested by extension limited to 15 degrees, or flexion 
limited to 30 degrees.  There also remains no competent 
evidence of heat, swelling, instability, discoloration, 
deformity, atrophy, sensory deficits, impaired reflexes, 
flareups, incoordination, or fatigue.  Hence, there is no 
evidence of entitlement to an evaluation in excess of 10 
percent from May 23, 2005.

Bilateral Hearing Loss Disability

The Veteran contends that the current rating for his 
bilateral hearing loss disability does not adequately 
reflect the level of impairment caused by that disorder. 
Therefore, he maintains that an increased rating is 
warranted. After carefully considering the claim in light 
of the record and the applicable law, the Board disagrees. 
Accordingly, the appeal will be denied. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). For VA purposes, 
the severity of hearing impairment is, generally, 
determined by comparing the results of puretone audiometric 
testing in the conversational voice range (1000, 2000, 
3000, and 4000 hertz) and the results of speech 
discrimination testing with the criteria set forth in 38 
C.F.R. §§ 4.85, Table VI. That table establishes eleven 
levels of auditory acuity, from Level I for lesser degrees 
of hearing impairment through Level XI for greater degrees 
of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment. 38 C.F.R. 
§§ 4.85, Table VII.

Where, as is the case with the Veteran's right ear, the 
puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be chosen based on a combination of 
puretone threshold averages and speech discrimination 
scores, or solely on pure tone threshold averages, 
whichever results in the higher numeral. 38 C.F.R. § 4.86. 
Each ear will be evaluated separately. 

At the Veteran's January 2003 retirement examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
75
70
95
95
LEFT
10
15
10
35
45

Speech recognition studies, however, were not conducted.  
Hence, this examination is inadequate for rating purposes.  
38 C.F.R. § 3.385 (2008) (the degree of impaired hearing 
depends on speech recognition scores using the Maryland CNC 
Test.)

At a VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
90
90
LEFT
20
20
35
50

The puretone average loss was 81 decibels in the right ear, 
and 31 decibels in the left.  Speech recognition scores 
were 64 percent in the right ear, and 100 percent in the 
left.  This equates to a level VII loss for the right ear 
using either 38 C.F.R. § 4.85, Table VI or VII, and a level 
I loss in the left ear.

While the appellant was seen for an examination at Walter 
Reed Army Medical Center in May 2004, speech recognition 
scores were not recorded.  Hence, the examination results 
are inadequate for rating purposes.  Id.

Accordingly, given that a VII hearing loss when combined 
with a level I hearing loss equates to a noncompensable 
evaluation, 38 C.F.R. § 4.85, Table VII, it follows that 
entitlement to a compensable evaluation since May 1, 2003 
is denied.

Additional Considerations

In arriving at these decisions, the Board finds no basis 
for the assignment of staged ratings other than to the 
extent previously discussed above, or previously 
acknowledged in ratings assigned by the RO.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating.  The evidence, however, does not show that any 
disorder at issue is manifested by an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards. 
It must be emphasized that the disability ratings are not 
job specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
indicated the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine, 
effective May 1, 2003 through December 20, 2005, is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, 
effective December 21, 2005, is denied.

Entitlement to an initial compensable rating for arthritis 
of the right knee, status post arthroscopic surgery, 
effective May 1, 2003 through May 22, 2005 is denied.

Entitlement to a 10 percent rating for arthritis of the 
right knee, status post arthroscopic surgery, from May 23, 
2005, is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


